                    IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                             SOUTHERN DIVISION

AARON M. KINLAW, KRISTINA H.              )
KINLAW, K.K., D.K., C.K., FREDDIE E.      )
TYUS, MARILOU B. TYUS, CATHERINE B. )
BASS, WILLIAM P. EDGE, NANCY R.           )
EDGE, PHILLIP A. EDGE, CAITLIN E.         )
BARNES, TROY D. HILL, MARY F.S. HILL, )
                                          )
RICHARD A. LOHR, JR., SHERRI L. LOHR, )
M.F.L., ROBERT E. L. LUCAS, THERESA M. )
LUCAS, DAVID P. SMITH, WADE H.            )
SINGLETARY, DENISE SINGLETARY,            )
JOSHUA SINGLETARY, MARK VAUGHN, )
TONJA VAUGHN, JOHN D. CAIN, LOLA          )
A.F. CAIN, TRACY D. CAIN, H.N.S., J.P.S., )
CLYDE T. FURR,                            )
                                          )
                                          ) Civil Case No.:
                          Plaintiffs,     )
                                          )
             vs.                          )
                                          )
THE CHEMOURS COMPANY FC, LLC, THE )
CHEMOURS COMPANY, E.I. DUPONT DE )
NEMOURS AND COMPANY, INC., E.I.           )
DUPONT CHEMICAL CORPORATION,              )
CORTEVA, INC., DUPONT DE NEMOURS, )
                                          )
INC., ELLIS H. MCGAUGHY, BRIAN D.         )
LONG, AND MICHAEL E. JOHNSON,             )
                                          )
                          Defendants.     )
                                          )


                                  NOTICE OF REMOVAL

       PLEASE TAKE NOTICE that Defendants The Chemours Company FC, LLC and The

Chemours Company (“Chemours”) and E.I. DuPont de Nemours and Company hereby remove

this action, currently pending in the General Court of Justice, Superior Court Division, Bladen




           Case 7:20-cv-00188-D Document 1 Filed 10/06/20 Page 1 of 15
County, North Carolina, Case No.: 20-CVS-497, to the United States District Court for the Eastern

District of North Carolina, pursuant to 28 U.S.C. §§ 1332, 1441 and 1446.



                                        BACKGROUND

       1.      On September 15, 2020, Plaintiffs filed a Complaint in the General Court of Justice,

Superior Court Division, Bladen County, North Carolina, naming The Chemours Company FC,

LLC; The Chemours Company; E.I. DuPont de Nemours and Company, Inc. (“DuPont”); E.I.

DuPont Chemical Corporation (“DuPont Chemical”); Corteva Inc. (“Corteva”); DuPont de

Nemours, Inc. (“DuPont Inc.”); Ellis H. McGaughy (“McGaughy”); Brian D. Long (“Long”); and

Michael E. Johnson (“Johnson”) as Defendants.

       2.      Plaintiffs’ Complaint was filed on September 15, 2020.       In accordance with 28

U.S.C. § 1446(a), a true and accurate copy of the state-court file, which includes the process and

pleadings filed in the State Court Action, is attached to this Notice of Removal as “Exhibit A.”

       3.      In Plaintiffs’ First Claim for Relief, they allege that Defendants Chemours, DuPont,

DuPont Chemical, McGaughy, Long, and Johnson committed the tort of trespass to real property

by releasing toxic PFAS from the Fayetteville Works Site that physically intruded onto and

wrongfully entered Plaintiffs’ properties. Compl. ¶¶ 174-180.

       4.      Plaintiffs’ Second Claim for Relief alleges Defendants Chemours, DuPont, DuPont

Chemical, McGaughy, Long, and Johnson committed the tort of private nuisance because the

release of chemicals resulting from these Defendants’ operation and ownership of the Fayetteville

Works Site has caused and continues to cause substantial and significant interference with the use

and enjoyment of Plaintiffs’ properties.     Compl. ¶¶ 181-186.      The Complaint also alleges




                                      -2-
            Case 7:20-cv-00188-D Document 1 Filed 10/06/20 Page 2 of 15
Defendants caused injury to Plaintiffs’ health and properties and alleges a present and future need

for Plaintiffs to obtain diagnostic testing. Compl. ¶ 186.

       5.      Plaintiffs’ Third Claim for Relief asserts a negligence claim against Defendants

Chemours, DuPont, DuPont Chemical, McGaughy, Long, and Johnson. Compl. ¶¶ 187-198.

Plaintiffs allege these Defendants breached their duty of care to Plaintiffs by, inter alia, releasing

toxic chemicals from the Fayetteville Works Site and failing to remediate the impact and harm to

Plaintiffs and their properties. Id.

       6.      Plaintiffs next assert their Fourth Claim for Relief against Corteva and DuPont Inc.

for negligence. Comp. ¶¶ 199-206. Plaintiffs allege that these Defendants breached their duty of

care to Plaintiffs by, inter alia, inadequately funding Chemours. Id.

       7.      Plaintiffs asserts their Fifth Claim for Relief for negligent failure to warn against

all Defendants. Compl. ¶¶ 207-213. Plaintiffs allege that Defendants negligently released toxic

chemicals on Plaintiffs’ properties then failed to warn Plaintiffs of the likelihood that the releases

of toxic chemicals were causing contamination. Id.

       8.      Plaintiffs’ Sixth Claim for Relief is asserted only against DuPont, Corteva, and

DuPont Inc. Compl. ¶¶ 214-223. Plaintiffs allege that these Defendants violated the North

Carolina Uniform Voidable Transfer Act, see N.C. Gen. Stat. § 39-23.4, for their actions involved

in transferring assets and liabilities to Chemours. Id.

       9.      Plaintiffs assert their Seventh Claim for Relief for unjust enrichment against

Chemours, DuPont, and DuPont Chemical. Compl. ¶¶ 224-228. Plaintiffs allege that these

Defendants were unjustly enriched by failing to incur costs to limit or prevent the release of toxic

chemicals and failing to remediate the resulting contamination to Plaintiffs and their properties.

Id.



                                      -3-
            Case 7:20-cv-00188-D Document 1 Filed 10/06/20 Page 3 of 15
       10.     In Plaintiffs’ Eighth Claim for Relief, they allege a civil conspiracy against

Chemours, DuPont, DuPont Chemical, Corteva, and DuPont Inc. Compl. ¶¶ 229-231. Plaintiffs

allege these Defendants conspired to perform conduct that caused the release of toxic chemicals

on Plaintiffs’ properties, resulting in exposure to Plaintiffs to their detriment. Id.

       11.     Finally, Plaintiffs assert their Ninth Claim for Relief for battery against all

Defendants. Compl. ¶¶ 234-244. Plaintiffs allege that Defendants’ release of toxic chemicals

caused harmful and offensive contact with the intent to injure Plaintiffs. Id.

       12.     Plaintiffs purports to seek compensatory damages, disgorgement of profits and

savings, punitive damages, reasonably necessary costs of diagnostic testing, and interest, costs,

and attorneys fees. Compl. at 72, WHEREFORE (a)-(f).

         REMOVAL IS TIMELY AND VENUE IS PROPER IN THIS DISTRICT

       13.     The State Court Action was filed September 15, 2020. Counsel for Chemours and

DuPont entered a Notice of Appearance and waived service of process on October 5, 2020, before

Chemours or DuPont were formally served in the State Court Action. Accordingly, this Notice of

Removal is filed within the thirty (30) day time frame provided by 28 U.S.C. § 1446(b).

       14.     The Eastern District of North Carolina is the federal district embracing Bladen

County, North Carolina, where the State Court Action was originally filed. 28 U.S.C. § 113(a).

Thus, venue is proper in this District. 28 U.S.C. § 1441(a).

                     THE AMOUNT IN CONTROVERSY IS SATISFIED

       15.     This is a civil action over which this Court has original jurisdiction pursuant to 28

U.S.C. § 1332 and/or supplemental jurisdiction pursuant to 28 U.S.C. § 1367. This action may be

removed pursuant to 28 U.S.C. § 1441 because the amount-in-controversy exceeds $75,000,




                                       -4-
             Case 7:20-cv-00188-D Document 1 Filed 10/06/20 Page 4 of 15
exclusive of interest and costs, the parties who are not fraudulently joined are citizens of different

states, and none of the properly joined defendants is a citizen of North Carolina.

         16.     North Carolina allows punitive damages of $250,000, or three times the amount of

compensatory damages, whichever is greater. N.C. Gen. Stat. § 1D-25. Punitive damages are

properly included in the amount-in-controversy calculation. See Peraldo v. TNOW Entertainment

Grp., Inc., No. 1:08CV779, 2009 WL 15059, at *4 (M.D.N.C. Apr. 14, 2009).

         17.     Attorneys fees can be considered in evaluating the amount in controversy.

Citibank, N.A. v. Jackson, No. 3:16-CV-00712, 2018 WL 1040100, at *2 (W.D.N.C. Feb. 23,

2018).

         18.     These Plaintiffs’ claims are unlimited as to time and dollars, and by any standard

of measurement amount to hundreds of thousands – if not millions – of dollars. Plaintiffs are

seeking “compensatory and punitive damages,” “an award for disgorgement of the profits and

savings that were obtained by the unjust enrichment of Defendants at the expense of Plaintiffs,”

“the reasonably necessary costs of diagnostic testing for the early detection of disease,” and

“attorneys fees.” See Compl. at 72, WHEREFORE (b)-(f).

         19.     Thus, although Defendants deny that Plaintiffs are entitled to recover any amount,

and deny that Plaintiffs are entitled to any of the relief sought, in consideration of all of the

damages sought by Plaintiffs’ causes of action—compensatory damages, punitive damages, costs

of diagnostic testing, and attorneys fees—the amount in controversy exceeds $75,000 thus

satisfying 28 U.S.C. § 1441.

         DIVERSITY OF CITIZENSHIP EXISTS AS TO THE PROPER PARTIES

                   The Parties Who Are Not Fraudulently Joined Are Diverse

         20.     Plaintiffs each allege that they are residents of North Carolina. Compl. ¶¶ 2-14.



                                         -5-
               Case 7:20-cv-00188-D Document 1 Filed 10/06/20 Page 5 of 15
       21.     Plaintiffs’ Complaint admits that several Defendants are not residents of North

Carolina. See Compl. ¶¶ 15-19.

       22.     Indeed, The Chemours Company is and was a corporation organized outside the

State of North Carolina, organized under the laws of Delaware. Compl. ¶ 15. It has and had its

principal place of business outside the State of North Carolina, located in Wilmington, Delaware.

Compl. ¶ 15.

       23.     The Chemours Company FC, LLC is and was a company organized outside the

State of North Carolina, wholly owned by The Chemours Company, and had its principal place of

business outside the State of North Carolina, located in Wilmington, Delaware. Compl. ¶ 15. See

Didier v. Value Place, LLC, No. 5:10-CV-2-F, 2010 WL 11622675, at *2 (E.D.N.C. Mar. 9, 2010)

(noting that an LLC’s citizenship if determined by the citizenship of its members and denying

motion to remand and finding complete diversity existed where no member of an LLC was a

resident or citizen of North Carolina) (citing Ferrell v. Express Check Advance of S.C., LLC, 591

F.3 698 (4th Cir. 2010)).

       24.     DuPont is and was a corporation organized outside the State of North Carolina,

organized under the laws of Delaware. Compl. ¶ 17. It has and had its principal place of business

outside the State of North Carolina, located in Wilmington, Delaware. Compl. ¶ 17.

       25.     Likewise, DuPont Chemical, DuPont Inc., and Corteva are also alleged to be

corporations organized under the laws of Delaware, with their principal places of business outside

the State of North Carolina, in Wilmington, Delaware. Compl. ¶¶ 16, 18, 19.

       26.     A corporation is a citizen of every state in which it is incorporated and in which it

maintains its principal place of business. 28 U.S.C. § 1332(c)(1). Thus, Defendants Chemours,

DuPont, DuPont Chemical, DuPont Inc., and Corteva are each citizens of the State of Delaware.



                                       -6-
             Case 7:20-cv-00188-D Document 1 Filed 10/06/20 Page 6 of 15
      The North Carolina Defendants Have Been Improperly and Fraudulently Joined

       27.     Plaintiffs also name Ellis McGaughy, Michael Johnson, and Brian Long

(collectively, “North Carolina Defendants”) as defendants. Compl. ¶¶ 20, 22, 24. Plaintiffs allege

the North Carolina Defendants are each residents of North Carolina. Id.

       28.     The citizenship of the North Carolina Defendants, however, should be disregarded

for purposes of determining diversity jurisdiction under 28 U.S.C. § 1441(b) because Plaintiffs

have failed to state a claim against the North Carolina Defendants, have no possibility of obtaining

recovery against the North Carolina Defendants, and have named the North Carolina Defendants

solely for the improper purpose of attempting to defeat this Court’s diversity jurisdiction. Because

the North Carolina Defendants have been fraudulently joined solely for the purpose of attempting

to defeat diversity jurisdiction, removal jurisdiction is proper. See Johnson v. American Towers,

LLC, 781 F.3d 693, 704-06 (4th Cir. 2015) (affirming district court’s conclusion that because there

was no possibility of success against the in-state defendants, those defendants were fraudulently

joined and should be dismissed); Mayes v. Rapoport, 198 F.3d 457, 461 (4th Cir. 1999)

(recognizing that the fraudulent joinder doctrine “effectively permits the district court to disregard,

for jurisdictional purposes, the citizenship of certain nondiverse defendants, assume jurisdiction

over a case, dismiss the nondiverse defendants, and thereby retain jurisdiction.”).

       29.     “To determine whether joinder is fraudulent, ‘the court is not bound by the

allegations of the pleadings, but may instead consider the entire record, and determine the basis of

joinder by any means available.’” Capparelli v. AmeriFirst Home Imp. Fin. Co., 535 F.Supp.2d

554, 559 (E.D.N.C. 2008) (quoting AIDS Counseling & Testing Ctrs. v. Group W Television, Inc.,



                                       -7-
             Case 7:20-cv-00188-D Document 1 Filed 10/06/20 Page 7 of 15
903 F.2d 1000, 1004 (4th Cir. 1990)). Just as this Court dismissed the nondiverse defendant in

Capparelli pursuant to the fraudulent joinder doctrine, id. at 561, this Court may properly look to

the entire record and dismiss the nondiverse North Carolina Defendants, as well.

       30.     The allegations against the North Carolina Defendants appear only under the

“Defendants” subsection in paragraphs 20 through 30 of the Complaint, where Plaintiffs allege

that the North Carolina Defendants were employees of other Defendants at the Fayetteville Works

site. Plaintiffs make conclusory and legally nonspecific allegations about the responsibilities of

the North Carolina Defendants at the Fayetteville Works site, such as naming McGaughy as the

“designated responsible official” to whom correspondence was addressed, or referring to Long as

the “go to guy” for safety issues. See Compl. ¶¶ 20-30. Yet, beyond simply naming the North

Carolina Defendants in the list of Defendants to whom particular causes of action are asserted, the

remainder of the Complaint is void of any reference to the North Carolina Defendants. Plaintiffs

collectively reference “Defendants” throughout the Complaint, but they allege no dates of

employment for any of the North Carolina Defendants. Plaintiffs’ factual allegations date back to

as early as 1951, see Compl. ¶ 39, and focus on the release of GenX beginning in 1980. See Compl.

¶ 41. Indeed, much of conduct alleged by Defendants pre-dates any of the North Carolina

Defendants’ employment at the Fayetteville Works site. For example, Defendant Long has only

worked at Fayetteville Works since 2019, well after the time that Plaintiffs allege they began to

suffer damages caused by Defendants.

       31.     Such a disconnect between the timeline of a defendant’s actions and Plaintiffs’

damages claims establishes that “there is no possibility that plaintiff would be able to establish a

cause of action against the in-state defendants in state court.” Higgs v. Brian Center Health 367

F.Supp.3d 439, 447 (E.D.N.C. 2019). In Higgs, the plaintiff alleged that several business entities



                                       -8-
             Case 7:20-cv-00188-D Document 1 Filed 10/06/20 Page 8 of 15
were engaged in a “joint enterprise” to operate the nursing facility to which the decedent was

admitted on July 14, 2015. Id. at 446-48. But this Court concluded that despite plaintiff’s

reference to “joint enterprise” among the diverse and nondiverse defendants, the nondiverse

defendants “were not involved with or related to the nursing home when [the decedent] was

admitted on July 14, 2015.” Id. at 448. Given the impossibility of the nondiverse defendants’

liability based on that timeline, the Court applied the fraudulent joinder doctrine, dismissed the

nondiverse defendants, and exercised diversity jurisdiction over the case. Id. The same reasoning

applies here.

       32.      Beyond the problems with the timeframe of the allegations compared to the periods

of employment, Plaintiffs fail to tie any specific conduct alleged to have caused damage to the

Plaintiffs to any of the North Carolina Defendants. Plaintiffs do not allege that any specific action

by the North Carolina Defendants constituted any tort or caused any damage. Plaintiffs’ specific

allegations about the North Carolina Defendants do not suffice to state any cause of action under

North Carolina law. For example, Plaintiffs allege that the North Carolina Defendants “committed

and/or actively participated in the torts described herein and/or directed that the tortious acts

causing the release of toxic chemical from the Fayetteville Works Site and Facility.” Compl. ¶ 28.

But these conclusory allegations, lacking any nexus between an individual’s specific action and

damages, are insufficient to state a claim against the North Carolina Defendants. The more specific

allegations by Plaintiffs, such as “McGaughy signed permit applications representing the status of

the Site and its emissions to State of North Carolina officials,” Compl. ¶ 27, do not allege a

violation of any law or the commission of any tort. The signing of a permit application, alone,

does not constitute a trespass to real property, a private nuisance, negligence, negligent failure to

warn, or battery. Indeed, none of the specific allegations about the North Carolina Defendants’



                                       -9-
             Case 7:20-cv-00188-D Document 1 Filed 10/06/20 Page 9 of 15
conduct demonstrates how they committed any of the torts alleged against them. Accordingly,

based on the face of the Complaint, Plaintiffs failed to state a claim against the North Carolina

Defendants, and the North Carolina Defendants’ citizenship should be disregarded for diversity

jurisdiction purposes. See Ashcroft v. Iqbal, 556 U.S. 662 (2009), and Bell Atl. Corp. v. Twombly,

550 U.S. 544 (2007).

       33.      Where there is no possibility that the plaintiff can establish claims against the

individuals in state court, the Court should dismiss the nondiverse defendants pursuant to the

fraudulent joinder doctrine. See Sampson v. Leonard, No. 4:10-CV-121, 2011 WL 129634, at *3

(E.D.N.C. Jan. 12, 2011). Here, Plaintiffs have “failed as a matter of law to allege conduct

sufficient to sustain” their trespass to real property, a private nuisance, negligence, negligent

failure to warn, or battery claims “against the individual defendants.” Id. at *4. It is clear from

the face of the Complaint that Plaintiffs cannot establish any of these tort claims against the North

Carolina Defendants in state court. Just as this Court dismissed the nondiverse defendants in

Sampson because the plaintiff could not establish any of his claims against them, id. at *5, this

Court should likewise dismiss the North Carolina Defendants here.

       34.      Plaintiffs concede that the North Carolina Defendants “were acting within the scope

of their employment and authority during the time chemicals were released to the properties of

Plaintiffs and their household water supplies.” Compl. ¶ 30. Yet, the “crux of this case” is not the

manner in which the North Carolina Defendants carried out their job duties at the Fayetteville

Works site, but the manner in which the other Defendants allegedly manufactured, used, stored,

handled, and released various compounds over several decades. See Harris v. State Farm Fire

and Casualty Co., No. 5:13-CV-61, 2013 WL 3356582, at *3 (E.D.N.C. July 3, 2013) (finding

employee was fraudulently joined and denying plaintiff’s motion for remand).



                                       - 10 -
             Case 7:20-cv-00188-D Document 1 Filed 10/06/20 Page 10 of 15
       35.      In determining whether a plaintiff fraudulently joined a nondiverse defendant, the

Fourth Circuit also allows this Court to consider whether the plaintiff intends to collect a judgment

against the nondiverse defendant. See Aids Counseling, 903 F.2d at 1003 (“[A] joinder is

fraudulent if there [is] no real intention to get a joint judgment, and . . . there [is] no colorable

ground for so claiming.”) (internal quotations omitted). While this factor cannot form the sole

basis for a finding of fraudulent joinder, it is persuasive when viewed alongside other facts. Id.

Here, Plaintiffs cannot plausibly claim that they intend to seek a joint judgment to recover from

the North Carolina Defendants, in light of having also sued multiple corporate Defendants,

including those that employed the North Carolina Defendants. The present case does not present

a scenario where a plaintiff would seek a joint judgment against both the in-state and out-of-state

defendants, i.e., the North Carolina Defendants are not local businesses in partnership with national

businesses, such that all of the defendants may be reasonably expected to pay a share of any

judgment. This Court should weigh Plaintiffs’ lack of intention to collect a judgment against the

North Carolina Defendants in favor of removal.

       36.      Finally, Plaintiffs seek the “cost of medically necessary diagnostic testing for the

early detection of illness, disease, and disease process associated with exposure to Defendants’

known toxic and hazardous chemicals.” Compl. ¶ 196; see also Compl. ¶ 186, and Compl. at 72,

WHEREFORE (e). While the merits of a case are typically not considered in determining whether

a case should be removed to federal court, the merits of this request by Plaintiffs demonstrates

their subject fraudulent joinder of the North Carolina Defendants in an attempt to stay in state court

and avoid the prior rulings of this Court. Plaintiffs’ counsel, who were previously co-counsel in

Nix v. E.I. DuPont de Nemours and Company, et al., are aware that this Court has repeatedly

dismissed plaintiffs’ request for medical monitoring in similar cases. See Order, Dkt. # 109 at 20-



                                       - 11 -
             Case 7:20-cv-00188-D Document 1 Filed 10/06/20 Page 11 of 15
21, Nix v. E.I. DuPont de Nemours and Company, et al., No. 7:17-CV-189-D (E.D.N.C. Apr. 19,

2019); Order, Dkt. # 249 at 7-9, Nix v. E.I. DuPont de Nemours and Company, et al., No. 7:17-

CV-189-D (E.D.N.C. Sept. 24, 2020). North Carolina law plainly prohibits medical monitoring

as an independent cause of action or as an element of damages absent a present diagnosis caused

by the contaminants. See Curl v. American Multimedia, Inc., 654 S.E.2d 76 (2007). Plaintiffs

recognize that this Court will likely apply that reasoning in this case, just as he has twice done in

Nix, and dismiss these claims as a matter of law. As such, Plaintiffs cannot as a matter of law state

a claim against the nondiverse Defendants (or any Defendats). Instead, Plaintiffs therefore seek

to have a proverbial second bite at the apple by bringing this case in state court, in hopes that they

will obtain a different result. Plaintiffs know this part of their case is foreclosed in the Eastern

District of North Carolina, and fraudulently joined the North Carolina Defendants to evade such a

ruling in federal court. Such fraudulent joinder cannot be permitted.

       37.      If any question arises regarding the propriety of the removal of this action,

Defendants respectfully request the opportunity to conduct jurisdictional discovery (if necessary),

file a brief, and present oral argument to confirm that this Court has jurisdiction and that this case

has been properly removed.


  DEFENDANTS HAVE COMPLIED WITH ALL PREREQUISITES FOR REMOVAL

       38.      In accordance with 28 U.S.C. § 1446(d), prompt written notice of the filing of this

Notice of Removal is being given to all other parties, and a true and correct copy of the Notice of

Removal is being filed with the Clerk of Superior Court for Bladen County, North Carolina.

       39.      Generally, all defendants who have been served must consent to removal. See

Mayo v. Bd. of Educ. of Prince George’s County, 713 F.3d 735, 741 (4th Cir. 2013). Upon




                                       - 12 -
             Case 7:20-cv-00188-D Document 1 Filed 10/06/20 Page 12 of 15
information and belief, Chemours and DuPont believe that only Defendants McGaughy and

Johnson have been served. In an abundance of caution, all Defendants join in this Notice of

Removal. Consent forms from each Defendant are attached as Exhibit B.

       40.      Pursuant to 28 U.S.C. § 1446(a), Chemours and DuPont have not been served with

any process, pleadings, or orders, but they have attached as Exhibit “A” all process, pleadings, and

orders of which they are aware.

       41.      Chemours and DuPont reserve the right to amend or supplement this Notice of

Removal and reserve all rights and defenses, including those available under Federal Rule of Civil

Procedure 12.

       WHEREFORE, Chemours and DuPont respectfully pray that the State Court Action be

removed from the General Court of Justice, Superior Court Division, Bladen County, North

Carolina, to the United States District Court for the Eastern District of North Carolina, in

accordance with 28 U.S.C. § 1441, and for such further legal, equitable, or other relief that the

Court deems just and proper.

Dated: October 6, 2020                        Respectfully submitted,


                                              /s/ Thomas H. Segars
                                              Thomas H. Segars
                                              State Bar No. 29433
                                              ELLIS & WINTERS LLP
                                              P.O. Box 33550
                                              Raleigh, NC 27636
                                              Phone: 919-865-7000
                                              Facsimile: 919-865-7010
                                              tom.segars@elliswinters.com




                                               /s/ Kenneth J. Reilly



                                       - 13 -
             Case 7:20-cv-00188-D Document 1 Filed 10/06/20 Page 13 of 15
                           Kenneth J. Reilly, Appearance Under Local Civil
                           Rule 83.1(e)anticipated
                           SHOOK, HARDY & BACON, L.L.P.
                           201 S. Biscayne Blvd.
                           3200 Miami Center
                           Miami, FL 33131
                           Phone: 305-960-6907
                           Facsimile: 305-385-7470
                           kreilly@shb.com

                           Dave Erickson, Appearance Under Local Civil
                           Rule 83.1(e) anticipated
                           SHOOK, HARDY & BACON, L.L.P.
                           2555 Grand Boulevard
                           Kansas City, MO 64108
                           Phone: 816-474-6550
                           Facsimile: (816) 421-5547
                           derickson@shb.com


                           Attorneys for Defendants The Chemours
                           Company FC, LLC, The Chemours Company,
                           and E.I. DuPont de Nemours and Company




                          - 14 -
Case 7:20-cv-00188-D Document 1 Filed 10/06/20 Page 14 of 15
                                CERTIFICATE OF SERVICE

       The undersigned counsel hereby certifies that on this 6th day of October, 2020, a true and

correct copy of the above and foregoing was electronically filed with the Clerk of the Court using

the CM/ECF System and the Court’s Electronic Filing System and that the undersigned has served

the foregoing by having an employee of Ellis & Winters acting at the undersigned’s direction send

the same by depositing a copy thereof in the United States mail, postage prepaid, first class,

addressed as follows:

 Mark A. Sternlicht
 BEAVER COURIE STERNLICT HEARP &
 BROADFOOT, P.A.
 State Bar No. 8519
 P.O. Drawer 2275
 230 Green Street
 Fayetteville, NC 28302
 Telephone: 910-323-4600
 Facsimile: 910-323-3402
 mas@beavercourie.com


 Kevin S. Hannon
 THE HANNON LAW FIRM, LLC
 1641 Downing Street
 Denver, CO 80218
 Telephone: 303-861-8800
 Facsimile: 303-861-8855
 khannon@hannonlaw.com


 Attorneys for Plaintiffs



                                                    /s/ Thomas H. Segars
                                                    Thomas H. Segars




                                    - 15 -
          Case 7:20-cv-00188-D Document 1 Filed 10/06/20 Page 15 of 15
